                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEBRASKA

FRANCISCO DIAZ,                              )                   4:18CV3042
                                             )
                     Plaintiff,              )
                                             )
              v.                             )                      ORDER
                                             )
JARED M. KELM, both individually             )
and as an agent of Union Tank Car            )
Company, and UNION TANK CAR                  )
COMPANY, a company authorized to             )
do business in the State of Nebraska,        )
                                             )
                     Defendants.             )
                                             )


       IT IS ORDERED that Plaintiff’s unopposed motion for extension of time (Filing 87)
is granted, and, accordingly, that Plaintiff shall not be required to respond to Defendants’
joint motion in limine (Filing 79) until 14 days after the court’s determination of Plaintiff’s
motion for relief from judgment (Filing 83), motion for reconsideration (Filing 84), and
motion to amend (Filing 86).

       DATED this 12th day of December, 2019.

                                           BY THE COURT:

                                           s/ Richard G. Kopf
                                           Senior United States District Judge
